Appeal by an employer from a decision of the Unemployment Insurance Appeal Board affirming the decision of a referee which in turn had sustained the initial determination of the Industrial Commissioner that sales representatives of the appellant were employees. The record discloses the written contract entered into between each representative and the employer, and also contains evidence as to the methods of operation. Our jurisdiction in the matter is only to determine whether, as a matter of law, *959it can be said that there is no substantial evidence to sustain the decision of the board. (Matter of Electrolux Corp. [Miller], 288 N. Y. 440.) We cannot say, as a matter of law, that there is no evidence to sustain the finding of an employee relationship. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.